Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 1 of 8 PageID 7400




                                UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                 CASE NO. 19-CV-00448-VMC-CPT


     SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff,
     v.

     SPARTAN SECURITIES GROUP, LTD.,
     ISLAND CAPITAL MANAGEMENT LLC,
     CARL E. DILLEY,
     MICAH J. ELDRED, and
     DAVID D. LOPEZ,

           Defendants.
     _______________________________________________/

                                      INDEX OF EXHIBITS TO
                PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          Exhibit Description
           No.
            1     Spartan CRD

            2         Mirman Plea Agreement

            3         Rose Plea Agreement

            4         Mirman Deposition Transcript (Excerpts)

            5         Rose Deposition Transcript (Excerpts)

            6         Dilley Deposition Transcript (Excerpts)

            7         Dilley Investigative Testimony Transcript (Excerpts)

            8         Zajonc Testimony Transcript (Excerpts)

            9         FINRA Form 211 – First Titan Corp.

           10         FINRA Form 211- On The Move System Corp.
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 2 of 8 PageID 7401




       Exhibit Description
        No.
        11     FINRA Form 211- Envoy Group Corp.

        12     FINRA Form 211- Kids Germ Defense Corporation.

        13     FINRA Form 211 - Obscene Jeans Corp.

        14     FINRA Form 211 - E-Waste Corp.

        15     FINRA Form 211 - Changing Technologies Inc.

        16     FINRA Form 211 - Neutra Corp.

        17     FINRA Form 211 - Global Group Enterprises Corp.

        18     FINRA Form 211- First Social Networx Corp.

        19     FINRA Form 211 - First Independence Corp.

        20     FINRA Form 211 - Rainbow Coral Corp.

        21     FINRA Form 211 - Aristocrat Group Corp.

        22     FINRA Form 211 – First Xeris Corp.

        23     Stark Testimony Transcript - Excerpts

        24     Crawford Testimony Transcript - Excerpts

        25     Tatar Testimony Transcript - Excerpts

        26     Stark-Cappelli Testimony Transcript - Excerpts

        27     J. Maute Testimony Transcript - Excerpts

        28     M. Maute Testimony Transcript - Excerpts

        29     J. Nicholas Testimony Transcript - Excerpts

        30     M. Nicholas Testimony Transcript - Excerpts

        31     Mullins Testimony Transcript - Excerpts

        32     December 2009 email string from Rose to Dilley re: Form 211
               Application for Kids Germ Defense Corp
                                             2
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 3 of 8 PageID 7402




       Exhibit Description
        No.
        33     November 6, 2013 email from Dilley to Rose re: Envoy Group Corp.
               FINRA Form 211

        34      November 13, 2013 e-mail from Mirman to Zajonc re: Changing
                Technologies Form 211 Application

        35      Lindsay Testimony Transcript - Excerpts

        36      Egna Testimony Transcript - Excerpts

        37      January 4, 2010 email from Dilley to Rose re: FINRA Form 211
                Application of Kids Germ Defense Corp.
        38      October 4, 2010 email from Krokhina to Rose with cc to Dilley re;
                Obscene Jeans Corp. - DTC
        39      October 5, 2010 email from Rose to Dilley re: FYI, with attached
                Corporate Profile of Obscene Jeans Corp.
        40      November 5, 2010 email from Dilley to Rose with attached signed
                Escrow Agreement – Obscene Jeans
        41      November 5, 2010 email from Rose to Dilley re: Obscene Jeans Escrow
                Agreement to be signed
        42      August 2010 email string among Eldred, Muellerleile, Krokhina re: On
                Time Filings Inc. Form 211 Application
        43      September 19, 2011 email string between Mirman and Dilley regarding
                Rainbow Coral Corp. and Neutra - outstanding balance
        44      Form S-1 Rainbow Coral Corp.

        45      Form S-1/A Neutra Corp.

        46      Batch Information Sheet for securities transfer - Rainbow Coral Corp.

        47      Rainbow Coral Corp. issued stock certificate nos. 1032-1035

        48      Batch Information Sheet for securities transfer - Neutra Corp.

        49      Neutra Corp. issued stock certificate nos. 1029-1035

        50      December 4-5, 2012 email string among Kotlova, Dilley, Mirman and
                Greg Deck regarding E-Waste and sale of company.

        51      January 1, 2013 email from Dilley to Rose regarding Global Group
                Enterprises.

                                               3
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 4 of 8 PageID 7403




       Exhibit Description
        No.
        52     January 2013 email between Mandi Tims and Dilley re: Global Group
               Enterprises Corp.

        53      February 27, 2013 email string among Kotlova, Dilley and Mirman
                regarding Global Group Enterprises

        54      Securities Transfer Journal- Global Group Enterprises Corp.

        55      Batch Information Sheet for securities transfer - Global Group
                Enterprises Corp.

        56      February 28, 2013 Letter from Gottbetter & Partners LLC to Island Stock
                Transfer re: Global Group Enterprises Corp.’ Transfer of Free-Trading
                Shares

        57      Securities Transfer Journal- E-Waste Corp.

        58      Batch Information Sheet for securities transfer re: E-Waste Corp.

        59      E-Waste Corp. issued stock certificate no. 1026 to ALPCO

        60      E-Waste Corp. issued certificate no. 1035 with Stock Purchase
                Agreement among seller Philip Stock, buyer and Gottbetter & Partners
                LLC as Escrow Agent

        61      Batch Information Sheet for securities transfer re: E-Waste Corp.

        62      Form S 1/A First Xeris Corp.

        63      Form S-1/A First Titan Corp

        64      Form S-1/A On The Move

        65      Form S-1 Envoy Group Corp.

        66      Form S-1/A Kids Germ Defense Corp.

        67      Form S-1/A (Amendment No. 4) – Obscene Jeans Corp.

        68      Form S-1/A E-Waste Corp.



                                               4
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 5 of 8 PageID 7404




       Exhibit Description
        No.
        69     Form S-1 – Aristocrat Group

        70      Form S-1/A – Changing Technologies, Inc.

        71      Form S-1, Global Group Enterprises Corp.

        72      Form S-1/A First Social Networx Corp.

        73      Nov. 22, 2013 email among Lopez, Zajonc, Dilley re: Envoy/15c2-
                11/FINRA 1st Comment - Question

        74      January 30, 2009 email from Rose to Dilley re: Kids Germ Defense
                Corp.
        75      November 6, 2013 email from Rose to Dilley re: C211 Envoy Group
                Corp

        76      Shareholder Relationships Charts

        77      Lopez Testimony Transcripts (2 volumes) - Excerpts

        78      November 6, 2013 email string among Mirman, Dilley, Rose and Egna re
                Form 211 for Changing Technologies, Inc.

        79      November 2013 email string among Zajonc, Mirman, Dilley and Egna
                regarding 211 for Changing Technologies

        80      December 9, 2013 email from Zajonc to Mirman re: Changing
                Technologies/ 15c2-11/FINRA 1st Comment

        81      January 16, 2014 email from Zajonc to Sheldon re: First
                Xeris/211/Welcome

        82      Daniels Testimony Transcript - Excerpts

        83      FINRA Form 211 for Court Document Services, Inc.

        84      E-Mail from Eldred to Daniels regarding Andy – Using Court
                Documents as a vehicle.
        85      Declaration of Tina Donnelly

        86      Eldred Investigative Testimony Transcript - Excerpts


                                              5
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 6 of 8 PageID 7405




       Exhibit Description
        No.
        87     Harrison Investigative Testimony Transcript - Excerpts

        88      July 22, 2011 email from Greg Jaclin to Eldred re: Shell Companies

        89      November 30, 2010 email from Eldred to Harrison regarding Coastline

        90      April 6, 2011 email from Eldred to Harrison regarding Transfer Agent
                Agreement; TA Premier Svcs Agreement
        91      FINRA Form 211 Dinello Restaurant Ventures, Inc.

        92      May 9, 2011 email from Harrison to Eldred regarding Dinello Form 211

        93      May 13, 2011 Letter to Eldred from Harrison re: FINRA Form 211
                Application- Dinello Restaurant Ventures, Inc.
        94      Paquette Investigative Testimony Transcript - Excerpts

        95      Memo from Daniels regarding shareholder purchases in Court Document
                Services, Inc.
        96      August 18, 2011 email from Daniels to Eldred re: DNLO

        97      October 21, 2011 email string between Lopez and Harrison Re: Review
                of Dinello Restaurant
        98      July 10, 2012 email from Eldred to Andy Fan re: proposed merger

        99      June 29, 2012 email among Eldred, Dilley and Fan with cc to Daniels,
                Harrison, Jinlong Liu re: Closing
        100     Shareholder Information and Regressing Diagram for Court Document
                Services and Quality Wallbeds
        101     FINRA Form 211 -Top To Bottom Washing, Inc.

        102     October 18, 2013 email from Zajonc to Eldred re: Top to Bottom 15c2-
                11 FINRA 1st Comment and Response
        103     Bradaick Investigative Testimony Transcript - Excerpts

        104     September 20, 2013 Letter from Daniels to Zajonc regarding Top to
                Bottom Pressure Washing common stock FINRA Matter

        105     October 1, 2013 email from Bradaick to Zajonc re: Top to Bottom
                Pressure Washing with attachments: 211 response and related documents




                                              6
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 7 of 8 PageID 7406




       Exhibit Description
         No.
        106    July 17, 2014 email from Eldren to Harrison with cc to Zajonc re:
               PurpleReal.com Form 211

        107     FINRA Form 211 – PurpleReal.com

        108     August 22, 2014 email from Eldred to Daniels, Harrison and Zajonc
                regarding PurpleReal.Com,

        109     August 28, 2014 email from Zajonc to Harrison and Daniels regarding
                FINRA 211 for PurpleReal.
        110     Spartan Written Supervisory Procedures Manual – July 2012 – Excerpts
                only

        111     Spartan Written Supervisory Procedures Manual - June 2009

        112     Spartan Trading and Marketing Procedure Manual – October 2013

        113     Lopez Deposition Transcript - Excerpts

        114     Spartan Securities Group, Ltd. Rule 15c211 Red Flags

        115     Kotlova Testimony Transcript - Excerpts

        116     March 2013 email string between Lopez and Zajonc re: First
                Independence Corp.-15c2-11, FINRA 1st Comment and Response

        117     October 18, 2013 email from Zajonc to Eldred re: Top to Bottom/15c2-
                11/FINRA 1st Comment & Response

        118     Nov. 25, 2013 email bet. Lopez and Zajonc re: Envoy Group/15c2-
                11/FINRA 1st Comment & Response

        119     Dec. 9, 2013 email between Zajonc and Lopez re: Envoy
                Group/211/FINRA 2nd Comment & Response

        120     Dec. 18, 2013 email between Lopez and Zajonc re: Envoy Group/15c2-
                11/FINRA 3rd Comment & Response

        121     February 13, 2014 email between Lopez and Zajonc re: First
                Xeris/211/FINRA 1st Comment and Response


                                              7
Case 8:19-cv-00448-VMC-CPT Document 104-1 Filed 08/22/20 Page 8 of 8 PageID 7407




       Exhibit Description
         No.
        122    Island Capital Management Company Policy and Procedures

        123     November 6, 2012 email from Kotlova to Abby Lord et al. with cc to
                Dilley and Nobel re: Next Couple of Weeks with attachment of Island
                Stock Transfer Introduction to the Industry

        124     Haskaj Testimony Transcript - Excerpts

        125     Jarman Testimony Transcript - Excerpts

        126     Long Testimony Transcript – Excerpts

        127     Stock Certificate Nos. 1000-1025 – First Independence Corp.




                                             8
